Citation Nr: 1114270	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1953 to August 1956 and from October 1956 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an August 2009 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In the April 2009 Remand, the Board determined that the evidence of record was contradictory in regard to whether the Veteran was entitled to SMP based on the need for aid and attendance within the meaning of VA regulations.  Specifically, the Board noted the Veteran was in receipt of non-service connected pension benefits and that he had a number of non-service connected disabilities, with a combined non-service connected disability rating of 90 percent, for pension purposes.  His non-service connected disabilities were to include both dementia of the Alzheimer's type, degenerative joint disease of the bilateral knees, right and left leg varicose veins, and arterial hypertension.  While there was both private and VA medical evidence that generally described his disabilities at the time of the April 2009 Remand, it was unclear as to actual level of impairment and whether he required care or assistance on a regular basis due to his cognitive and physical disabilities.  See generally 38 C.F.R. §§ 3.351(a)(1), (b), (c); 3.352(a). 

The Veteran underwent a VA Aid and Attendance or Housebound examination in July 2009.  The Veteran's disabilities were noted to include memory loss, osteoarthritis, peripheral vascular disease, glaucoma, dizziness, peptic ulcer disease, hypertension, urinary incontinence, and benign prostate hypertrophy.  The Veteran reported that he lived alone and that his daughter sometimes performed his household chores; his daughter also prepared his meals.  The Veteran was noted to be unable to walk due to bilateral knee pain and was in a wheelchair; however, he also reported that the Veteran required the use of a walker.  The examiner noted that the Veteran could perform all activities of self-care.  While he was noted to have "mild (occasional)" memory loss, the examiner also concluded that the Veteran's cognitive impairments affected his ability to protect himself from the daily environment.  Following a physical examination, the examiner concluded that the Veteran was able to perform activities of daily living, but with difficulty.  However, the examiner did not provide an opinion as to whether the Veteran requires regular aid and attendance within the meaning of VA regulations due to his current cognitive and physical impairments.  Thus, the evidence of record remains inconclusive as to this issue. 

The Board notes that in an August 2009 rating decision, the RO granted the Veteran SMP by reason of being housebound, based, in part, on the July 2009 VA examination.

While the Veteran has been afforded a VA examination, the Board finds the July 2009 VA examination report does not provide adequate insight as to the severity of the Veteran's conditions and his level of functioning to determine whether SMP is warranted in this case.  Here, the medical evidence continues to be contradictory in regard to whether the Veteran requires aid and attendance due to his medical conditions.  In this regard, the Board notes that the July 2009 VA examiner essentially reported that the Veteran was able to perform all activities of self-care.  However, he also indicated that the Veteran was able to perform all activities of daily living, but with difficulty.  Although the Veteran is noted to have difficulties with these activities, it remains unclear as to severity of his impairments.  Additionally, the July 2009 examiner determined that the Veteran had mild or occasional memory loss; however, he also concluded that the Veteran's cognitive 
Impairments affected his ability to protect himself from his daily environment.  Again, the Board highlights that the July 2009 examiner failed to provide an opinion as to whether the Veteran requires the need of regular aid and attendance as determined by VA regulations due to his cognitive and physical disabilities.  This unanswered question requires further inquiry since the Board cannot make this medical determination.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

In this regard, the Board again notes that the Veteran has been awarded pension benefits based on being housebound.  See 38 C.F.R. § 3.351.  However, a review of claims file reveals that the severity of his medical conditions which have entitled him to housebound benefits, the same of which could potentially warrant SMP based on the need for aid and attendance, have not been properly assessed in accordance with VA regulations.  In light of the foregoing, the Board finds that the Veteran should be afforded an additional VA examination to reconcile the contradictory medical evidence and to determine whether his cognitive and physical impairments are such as to cause the Veteran to be in need of regular aid and attendance within the meaning of it 38 C.F.R. §§ 3.351(b)(3), 3.352(a).  

Moreover, the Board notes that the April 2009 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO shall schedule the Veteran for an appropriate VA examination to determine whether he is in need of regular aid and attendance as defined by VA regulations.  All tests and studies deemed necessary by the examiner are to be performed.  The claims file and a copy of this Remand must be made available to the examiner for review of the case, and the examination report should reflect that such review was conducted.

Following examination of the Veteran, the examiner shall opine as to whether the Veteran is so helpless due to his disabilities as to require the aid and attendance of another on a regular basis to perform daily activities or for protection against hazardous and dangers found in his daily environment.  Specifically, the examiner's report shall include an assessment as to whether the Veteran exhibits an inability to dress or undress himself or to keep himself ordinarily clean and presentable; exhibits a frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; exhibits an inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; exhibits an inability to attend to the wants of nature; or exhibits incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The opinion shall assess whether the Veteran, overall, experiences physical and mental disabilities of such severity that he requires the regular aid and attendance of another person.  In providing the requested opinions, the examiner shall acknowledge the Veteran's reports as to the extent of his symptomatology.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.   In so doing, the examiner should discuss and reconcile any conflicting medical evidence or medical opinions of record.  

2.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



